17‐140‐cv 
Zirogiannis v. Seterus, Inc. 
  
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.   
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).    A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 12th day of September, two thousand seventeen. 
 
PRESENT:  RALPH K. WINTER, 
              DENNY CHIN, 
              SUSAN L. CARNEY, 
                            Circuit Judges.   

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

NICHOLAS ZIROGIANNIS, individually and 
on behalf of a class,   
                         Plaintiff‐Appellant, 

                    v.                                                                      17‐140‐cv 

SETERUS, INC., 
                                        Defendant‐Appellee. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FOR PLAINTIFF‐APPELLANT:                                     DANIEL A. EDELMAN (Tiffany N. Hardy, on 
                                                             the brief), Edelman, Combs, Latturner & 
                                                             Goodwin, LLC, Chicago, Illinois. 
FOR DEFENDANT‐APPELLEE:                    LISA J. FRIED (Allison J. Schoenthal, Chava 
                                           Brandriss, Courtney Colligan, on the brief), 
                                           Hogan Lovells US LLP, New York, New York. 

       Appeal from the United States District Court for the Eastern District of New York 

(Feuerstein, J.). 

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

AND DECREED that the judgment and order of the district court are AFFIRMED.   

       Plaintiff‐appellant Nicholas Zirogiannis appeals the district courtʹs (1) judgment 

entered November 30, 2016 pursuant to an opinion and order entered November 28, 

2016 dismissing his amended complaint for failure to state a claim and (2) order entered 

January 13, 2017 denying his motion to reconsider that dismissal under Federal Rule of 

Civil Procedure 59 and his request for leave to further amend his amended complaint.   

We assume the partiesʹ familiarity with the underlying facts, procedural history, and 

issues on appeal. 

       Zirogiannisʹs initial complaint in this case alleged that defendant‐appellee 

Seterus, Inc. (ʺSeterusʺ), the servicer of a mortgage loan secured by his residence, 

violated the Fair Debt Collection Practices Act (the ʺFDCPAʺ) by furnishing him and a 

class of similarly‐situated consumers with written validation notices that failed to 

adequately specify ʺthe amount of the debtʺ as required by 15 U.S.C. § 1692g(a)(1).   

Zirogiannis subsequently amended his complaint to add allegations concerning, inter 

alia, the collection status of his loan when Seterus began servicing it, facts that bear on 



                                              2
whether Seterus is a ʺdebt collectorʺ under the FDCPA.    15 U.S.C. § 1692a(6)(F).   

Seterus then moved to the dismiss the amended complaint pursuant to Federal Rule of 

Civil Procedure 12(b)(1) and (6), arguing, inter alia, that Zirogiannis lacked standing 

under Article III of the Constitution and that the amended complaint did not plausibly 

allege that Seterus was a ʺdebt collectorʺ subject to the FDCPAʹs proscriptions. 

       The district court concluded that Zirogiannis had Article III standing, but that the 

amended complaint did not plausibly allege that Seterus was a debt collector vis‐à‐vis 

Zirogiannisʹs loan.    As to this latter holding, the district court reasoned that the 

amended complaintʹs allegations that ʺSeterus regularly services loans that are 

delinquent . . . when Seterus first becomes involved with themʺ and that Zirogiannisʹs 

ʺloan was one such loanʺ did not support an inference that the loan was in default at the 

time Seterus obtained it, a necessary predicate for qualifying the servicer as a ʺdebt 

collectorʺ under the FDCPA.    App. 33‐34 (quoting Am. Comp. ¶¶ 9‐10); see also 15 

U.S.C. § 1692a(6)(F) (articulating when a servicer qualifies as a ʺdebt collectorʺ).   

Accordingly, it granted Seterusʹs motion to dismiss for failure to state a claim and 

entered judgment in favor of Seterus. 

       Shortly thereafter, Zirogiannis filed a motion asking the district court to 

reconsider under Federal Rule of Civil Procedure 59 its decision to dismiss the amended 

complaint or, in the alternative, to allow Zirogiannis to further amend it.    The district 

court denied that motion and this timely appeal followed. 


                                               3
       On appeal, Zirogiannis argues that his amended complaint sufficiently alleged 

that Seterus is a ʺdebt collectorʺ and that, even if the amended complaint is deficient in 

this regard, the district court abused its discretion in denying him leave to further 

amend his amended complaint.    Seterus responds that the amended complaint was 

properly dismissed for failure to plead that Seterus is a ʺdebt collector,ʺ the validation 

notice attached to the amended complaint adequately specifies ʺthe amount of the 

debt,ʺ and Zirogiannis lacks Article III standing. 

       We review de novo questions of subject matter jurisdiction and the dismissal of a 

complaint pursuant to Rule 12(b)(6), and we review for abuse of discretion a district 

courtʹs denial of a reconsideration motion and a request for leave to amend a complaint.   

Lefkowitz v. Bank of N.Y., 528 F.3d 102, 107 (2d Cir. 2007) (subject matter jurisdiction); 

Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 169 (2d Cir. 2015) 

(Rule 12(b)(6) and denial of leave to amend); Stevens v. Miller, 676 F.3d 62, 67 (2d Cir. 

2012) (reconsideration motion).    We are ʺfree to affirm an appealed decision on any 

ground which finds support in the record, regardless of the ground upon which the 

trial court relied.ʺ    McCall v. Pataki, 232 F.3d 321, 323 (2d Cir. 2000) (quoting Leecan v. 

Lopes, 893 F.2d 1434, 1439 (2d Cir. 1990)). 

       Because it questions our subject matter jurisdiction, we first address Seterusʹs 

contention that Zirogiannis lacks Article III standing in that the FDCPA injury he alleges 

is not ʺconcreteʺ as required by the Supreme Courtʹs decision in Spokeo, Inc. v. Robins, 


                                                4
136 S. Ct. 1540, 1548 (2016).    To establish standing under Article III of the Constitution, 

a plaintiff must show that he suffered an ʺinjury in fact,ʺ a ʺcausal connectionʺ between 

the injury and the challenged conduct, and a likelihood that the injury will be 

ʺredressed by a favorable decision.ʺ    Lujan v. Defs. of Wildlife, 504 U.S. 555, 560‐61 

(1992).    An injury in fact must be both ʺparticularizedʺ ‐‐ i.e., ʺit must affect the plaintiff 

in a personal and individual wayʺ ‐‐ and ʺconcreteʺ ‐‐ i.e., ʺit must actually exist.ʺ   

Spokeo, 136 S. Ct. at 1548 (internal quotation marks omitted).    We noted in Strubel v. 

Comenity Bank, 842 F.3d 181 (2d Cir. 2016), that Spokeo does not ʺcategorically . . . 

preclude[] violations of statutorily mandated procedures from qualifying as concrete 

injuriesʺ ‐‐ ʺsome violations of statutorily mandated procedures may entail the concrete 

injury necessary for standing.ʺ    Id. at 189.    For example, ʺan alleged procedural 

violation can by itself manifest concrete injury where Congress conferred the 

procedural right to protect a plaintiffʹs concrete interests and where the procedural 

violation presents a ʹrisk of real harmʹ to that concrete interest.ʺ    Id. at 190 (quoting 

Spokeo, 136 S. Ct. at 1549).    Accordingly, where a plaintiff alleges only a procedural 

violation, the ʺcentral inquiry . . . is whether the particular bare procedural violation 

may present a material risk of harm to the underlying concrete interest Congress sought 

to protect.ʺ    Crupar‐Weinmann v. Paris Baguette Am. Inc., 861 F.3d 76, 80‐81 (2d Cir. 

2017).    Applying these standards, we conclude that Zirogiannis has plausibly alleged 

Article III standing. 


                                                5
       First, we have no trouble concluding that § 1692g of the FDCPA ʺprotect[s] an 

individualʹs concrete interests.ʺ    Strubel, 842 F.3d at 189.    One of the reasons that 

Congress passed the FDCPA was to protect consumers from ʺabusive debt collection 

practices by debt collectors.ʺ    Albrandi v. Fin. Outsourcing Servs., Inc., 333 F.3d 82, 85 (2d 

Cir. 2003) (quoting 15 U.S.C. § 1692(e)).    In furtherance of this purpose, § 1692g 

requires a debt collector who solicits payment from a consumer to provide him with ʺa 

detailed validation noticeʺ so that he may confirm that he indeed owes the debt sought 

by the collector and its amount before paying it.    Russell v. Equifax A.R.S., 74 F.3d 30, 34 

(2d Cir. 1996).    Thus, Congress plainly sought to protect consumersʹ concrete economic 

interests by requiring debt collectors to comply with the notice provisions articulated in 

§ 1692g. 

       Second, we also conclude that the specific procedural violation alleged in the 

amended complaint presents ʺa material risk of harm to the underlying concrete interest 

Congress sought to protectʺ with the FDCPA.    Crupar‐Weinmann, 861 F.3d at 81.   

Zirogiannis alleges that Seterus violated the FDCPA by failing adequately to specify in 

the validation notice ʺthe amount of the debt,ʺ 15 U.S.C. § 1692g(a)(1), in that the notice 

did not enumerate ʺadditional third party costs that had not yet been paid by [the] prior 

servicerʺ even though Seterus ʺcould readily furnish [such] a complete statement of the 

debt,ʺ App. 9‐10 (complaint paragraphs 22‐24).    Taken as true, such a violation 

plausibly presents a material risk of economic harm to a consumer such as Zirogiannis.   


                                               6
Indeed, the third party costs that the validation notice does specify are substantial, 

including $2,622.64 in foreclosure costs, $661.50 for property inspections, and $90 for 

valuations.    The alleged failure to furnish a validation notice that enumerates all third 

party costs known to the debt collector thus ʺentail[s] the concrete injury necessary for 

standing,ʺ Strubel, 824 F.3d at 189, for without such information Zirogiannis arguably 

would be placed at a materially greater risk of falling victim to ʺabusive debt collection 

practices,ʺ Albrandi, 333 F.3d at 85 (internal quotation marks omitted), if indeed such a 

violation were proven. 

       Nevertheless, we conclude as a matter of law that the validation notice, which 

was attached to the amended complaint as Exhibit A, adequately stated ʺthe amount of 

the debtʺ as required by 15 U.S.C. § 1692g(a)(1).    See DiFolco v. MSNBC Cable LLC, 622 

F.3d 104, 111 (2d Cir. 2010) (courts ʺmay consider . . . documents attached to the 

complaint as exhibitsʺ in evaluating a Rule 12(b)(6) motion).    ʺWhen determining 

whether a debt collector has violated § 1692gʹs notice requirements, we consider how 

the ʹleast sophisticated consumerʹ would interpret the notice.ʺ    Carlin v. Davidson Fink 

LLP, 852 F.3d 207, 216 (2d Cir. 2017) (quoting Russell, 74 F.3d at 34).    ʺWe ask whether 

ʹthe notice fails to convey the required information clearly and effectively and thereby 

makes the least sophisticated consumer uncertain as to the meaning of the message.ʹʺ   

Id. (quoting DeSantis v. Computer Credit, Inc., 269 F.3d 159, 161 (2d Cir. 2001)).    Although 

ʺ[t]he hypothetical least sophisticated consumer does not have ʹthe astuteness of a 


                                              7
Philadelphia lawyer or even the sophistication of the average, everyday, common 

consumer,ʹʺ he ʺis neither irrational nor a dolt.ʺ    Ellis v. Soloman & Soloman, P.C., 591 

F.3d 130, 135 (2d Cir. 2010) (quoting Russell, 74 F.3d at 34).    Indeed, ʺeven the least 

sophisticated consumer can be presumed to possess a rudimentary amount of 

information about the world and a willingness to read a collection notice with some 

care.ʹʺ    Id. (quoting Greco v. Trauner, Cohen & Thomas, LLP, 412 F.3d 360, 363 (2d Cir. 

2005)).    In light of these observations, ʺcourts have consistently applied the 

least‐sophisticated‐consumer standard in a manner that protects debt collectors against 

liability for unreasonable misinterpretations of collection notices.ʺ    Clomon v. Jackson, 

988 F.2d 1314, 1319 (2d Cir. 1993).     

       Here, the amended complaint alleges that the validation notice ʺprovides a 

number for the debt, but further states that the debt ʹmight include additional 

third‐party costs that have not yet been paid by your prior servicer.ʹʺ    App. 9 (quoting 

the validation notice).    It further alleges that ʺ[s]uch additional costs are . . . amounts 

already incurred and claimed to be owed by the consumer[,] [but] they are not specified 

in the letterʺ and therefore the notice ʺdoes not state the amount of the debt as required 

by 15 U.S.C. § 1692g.ʺ    Id.     

       These allegations are flatly contradicted by the document itself, which plainly 

states that ʺthe amount of your debt as of the date of this noticeʺ is stated below, but that 

the notice ʺis not a payoff statementʺ and that a ʺpayoff amount might include additional 


                                               8
third‐party costs that have not yet been paid by your prior servicer and future costs that 

may be necessary.ʺ    App. 16 (emphasis added).    Even an unsophisticated consumer 

would understand that ʺthe amount of your debt as of the date of this noticeʺ and a 

ʺpayoff amount,ʺ ‐‐ i.e., the amount one would have to pay as of a particular date in the 

future to fully satisfy the debt ‐‐ are different and that the latter could be greater than 

the former if the debt servicer were to incur and pay additional costs in servicing the 

debt.    Zirogiannisʹs attempt to read out of the validation notice the clear distinction 

between ʺthe amount of your debt as of the date of this noticeʺ and ʺthe payoff amount,ʺ 

App. 16, constitutes an ʺunreasonable misinterpretationʺ of the notice, Clomon, 988 F.2d 

at 1319.    Because Zirogiannis does not allege any other deficiency in the document, 

and indeed the notice lays out in great detail the amount of the debt, including unpaid 

principal, accrued interest, escrow overdraft, and certain fees and charges, we conclude 

that the validation notice adequately stated the amount of the debt in accordance with 

15 U.S.C. § 1692g(a)(1), and therefore the amended complaint was properly dismissed.   

Cf. Williams v. OSI Educ. Servs., Inc., 505 F.3d 675, 679 (7th Cir. 2007) (holding that a 

validation notice adequately stated the amount of the debt where it explained ʺthe 

difference between the ʹtotal dueʹ and the ʹexact payout balanceʹʺ that plaintiff could 

receive if he requested it from the debt collector).     

       Because we conclude that the validation notice adequately stated the amount of 

Zirogiannisʹs debt, we do not reach the issues whether the amended complaint failed to 


                                               9
plausibly allege that Seterus is a ʺdebt collectorʺ subject to the FDCPA or whether the 

district court abused its discretion in denying Zirogiannis leave to further amend his 

complaint to cure any such defect.    Accordingly, we AFFIRM the judgment and order 

of the district court. 

                                         FOR THE COURT:   
                                         Catherine OʹHagan Wolfe, Clerk 




                                            10